Name: COMMISSION REGULATION (EC) No 5/97 of 6 January 1997 suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 1 . 97 EN Official Journal of the European Communities No L 3/3 COMMISSION REGULATION (EC) No 5/97 of 6 January 1997 suspending the advance fixing of export refunds on beef and veal HAS ADOPTED THIS REGULATION: Article 1 1 . The lodging of applications for export licences with advance fixing of the refund for the beef and veal sector products referred to in Article 1 of Commission Regula ­ tion (EC) No 2088/96 (*) is hereby suspended during the period 7 to 9 January 1997. 2 . No further action shall be taken in respect of appli ­ cations pending for licences with advance fixing of the refund which should have been issued from 7 January 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of applications for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2051 /96 (4), and in parti ­ cular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds on beef and veal is greater than that normally disposed of; Whereas applications for advance fixing of refunds should accordingly no longer be accepted and no licences should be issued in respect of applications pending, Article 2 This Regulation shall enter into force on 7 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 January 1997 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968 , p . 24. 2 OJ No L 296, 21 . 11 . 1996, p . 50 . 3 OJ No L 143 , 27 . 6 . 1995, p . 35 . h) OJ No L 274, 26 . 10 . 1996, p. 18 . (5) OJ No L 282, 1 . 11 . 1996, p. 4 .